Citation Nr: 0614468	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  02-06 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for postoperative 
residuals of left ankle fracture with degenerative joint 
disease, rated as 20 percent disabling.

2.  Entitlement to a higher initial rating for tendonitis of 
the right wrist, rated as noncompensably disabling from 
August 1, 2001 to March 6, 2005; and 10 percent disabling 
commencing March 7, 2005.

3.  Entitlement to a higher initial rating for tendonitis of 
the right elbow, rated as noncompensably disabling from 
August 1, 2001 to March 6, 2005; and 10 percent disabling 
commencing March 7, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
2001. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2001 
rating decision of VA Regional Office (RO).


FINDINGS OF FACT

1.  The service-connected left ankle disability is manifested 
by complaints of increased pain, instability, locking and 
objective findings of swelling with limitation of 
dorsiflexion and plantar flexion.

2.  The veteran is right-handed.

3.  For the period between August 1, 2001, and March 6, 2005, 
the veteran's right wrist disability was manifested primarily 
by subjective complaints of joint pain; without evidence of 
ankylosis or functional impairment.

4.  For the period commencing March 7, 2005, the veteran's 
right wrist disability is manifested by some limitation of 
motion that includes: restriction in palmar flexion to 65 
degrees, dorsiflexion to 65 degrees, and ulnar deviation to 
25 degrees; without evidence of ankylosis.

5.  For the period between August 1, 2001, and March 6, 2005, 
the right elbow disability was manifested primarily by 
subjective complaints of joint pain; without evidence of 
ankylosis or functional impairment.
6.  For the period commencing March 7, 2005, the veteran's 
right elbow disability is manifested by subjective complaints 
of joint pain; without evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 
percent for the left ankle disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.55, 
4.56, 4.59, 4.73, Diagnostic Codes 5260, 5261, 5271 (2005).   

2.  The criteria for a compensable rating for the right wrist 
disability for the period between August 1, 2001 and March 6, 
2005, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.55, 4.56, 4.59, 4.73, Diagnostic Codes 5010 
and 5215 (2005).

4.  The criteria for a rating in excess of 10 percent for the 
right wrist disability for the period commencing March 7, 
2005, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.55, 4.56, 4.59, 4.73, Diagnostic Codes 5010 
and 5215 (2005).

5.  The criteria for a compensable rating for the right elbow 
disability for the period between August 1, 2001 and March 6, 
2005, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.55, 4.56, 4.59, 4.73, Diagnostic Codes 5010, 
5206, 5207, 5209, 5213 (2005).

6.  The criteria for a rating in excess of 10 percent for the 
right elbow disability for the period commencing March 7, 
2005, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.55, 4.56, 4.59, 4.73, Diagnostic Codes 5010, 
5206, 5207, 5209, 5213 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in March and October 2004.  The content 
of the notices provided fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Although 
the notices were not sent until after the initial rating 
denying the claims, the Board finds that any defect with 
respect to the timing of the required notice was harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  VA examinations have been provided.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

General criteria for increased rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  These factors do 
not specifically relate to muscle or nerve injuries 
independently of each other, but rather, refer to overall 
factors, which must be considered when rating the veteran's 
joint injury.  DeLuca, supra.

The rating schedule provides that synovitis (tenosynovitis) 
(Diagnostic Code 5020 (5024)), will be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5013 through 
5024.  Degenerative arthritis is to be rated on the basis of 
limitation of motion for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  In this case, the evidence (e.g., VA 
examinations) shows that the veteran is right-handed.  

The veteran appealed the initial assignment of the 
evaluations for the service-connected disabilities and, 
accordingly, the Board has considered the appropriateness of 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Even though the RO increased the schedular ratings for the 
veteran's disabilities during the appeal, the issues of 
entitlement to higher ratings remained on appeal, as the 
veteran has not indicated his desire to withdraw the issues.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

Entitlement to the assignment of a higher evaluation for the 
left ankle disability

Service medical records show that veteran sustained an open 
comminuted fracture of the left distal tibia in an automobile 
accident in September 1982.  By rating action dated in August 
2001, service connection for postoperative residuals of left 
ankle fracture with degenerative joint disease was granted, 
and a noncompensable evaluation was assigned, effective from 
August 1, 2001.  The Board in December 2003 increased the 
evaluation to 20 percent, which was effectuated by a January 
2004 rating action.  

Under Diagnostic Code 5262, in order to warrant a 30 percent 
disability rating, the evidence would need to show malunion 
of the tibia and fibula with marked knee or ankle disability.  
A 40 percent disability rating requires nonunion of the tibia 
and fibula with loose motion, requiring brace.  

Under Diagnostic Code 5271, limitation of motion in an ankle 
is rated 20 percent when marked and 10 percent when moderate.  
Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.  

The evidence does not show that the appellant has malunion or 
nonunion involving the fibula or tibial bones.  The bones are 
reportedly well-aligned.  

The Board notes that other diagnostic codes relate to the 
ankle such as ankylosis of the ankle (Diagnostic Code 5270); 
ankylosis of the subastragalar or tarsal joint in poor weight 
bearing position (Diagnostic Code 5272); malunion of os 
calcis or astragalus with marked deformity (Diagnostic Code 
5273); and astragalectomy (Diagnostic Code 5274).  

As the evidence, in particular VA examination reports in 
March and October 2005, does not show malunion of the os 
calcis or astragalus, Diagnostic Code 5273 is not applicable.  
Likewise Diagnostic Codes 5274, 5270 and 5272 are not 
applicable as the evidence does not show an astragalectomy, 
ankylosis of the ankle or ankylosis of the subastragalar or 
tarsal joint. 

As can be seen in the medical records, the veteran presents a 
variety of complaints including lower extremity pain, 
swelling, stiffness, and locking.  If a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Since the veteran is receiving the maximum rating allowable 
under the applicable Diagnostic Code (5271) for his left 
ankle disability, the aforementioned provisions of 38 C.F.R. 
§ 4.40 and § 4.45 are not for consideration.    Consequently, 
the preponderance of the evidence is against the veteran's 
claim for a higher evaluation for the service-connected left 
ankle disability.

Entitlement to the assignment of a higher evaluation for the 
right wrist disability

A 10 percent evaluation is warranted for palmar flexion 
limited in line with the forearm or for dorsiflexion less 
than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  A 
20 percent evaluation requires favorable ankylosis in 20 to 
30 degrees of dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214.

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  38 C.F.R. § 
4.71, Plate I.  Normal ulnar deviation of the wrist is from 0 
to 45 degrees, and normal radial deviation is from 0 to 20 
degrees. Id.

Between August 1, 2001 and March 6, 2005, the right wrist 
disability was rated by the RO as noncompensably disabling.  
The only objective medical evidence during this period is the 
report of QTC examination in February 2001.  The range of 
motion study indicated that the veteran had full range of 
motion of the right wrist.  Therefore a compensable 
evaluation was not warranted under Diagnostic Code 5215.

The VA examiners indicated that the veteran reported multiple 
complaints, including pain and weakness.  The examiner noted 
that there was a potential DeLuca issue; however, objective 
evidence of manifestations that might demonstrate additional 
functional impairment were not shown.  While the veteran is 
competent to report pain, he did not identify any functional 
limitation that would warrant a compensable rating under the 
applicable rating criteria.  With no objective evidence of 
impairment, his complaints standing alone are insufficient to 
support a compensable rating.  The rating schedule does not 
support an increased rating due to pain alone.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  

Beginning March 7, 2005, the veteran was rated at the maximum 
schedular level under Diagnostic Code 5215, 10 percent, and 
he is not entitled to a higher rating under that code.  
Furthermore, no other diagnostic code authorizes a disability 
rating in excess of 10 percent for the veteran's right wrist 
disability based on the medical evidence of record.  

The medical evidence of record does not show the presence of 
ankylosis, as would be required to justify a 20 percent 
disability evaluation under Diagnostic Code 5214.  An 
evaluation in excess of 10 percent for the service-connected 
right wrist disability, based on a showing of slightly 
limited motion and complaints of pain is not warranted.

Since the veteran is receiving the maximum rating allowable 
under the applicable Diagnostic Code (5215) for his right 
wrist disability, the provisions of 38 C.F.R. § 4.40 and 
§ 4.45 are not for consideration.  See Johnston, supra, at 
85.

Moreover, it was not shown that his service-connected right 
wrist disability resulted in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).  

The preponderance of the evidence is against the veteran's 
claim for a higher evaluation for the service-connected right 
wrist disability.

Entitlement to the assignment of a higher evaluation for the 
right elbow disability

A 10 percent evaluation is warranted when flexion of the 
forearm of the major upper extremity is limited to 100 
degrees; a 20 percent evaluation requires that flexion be 
limited to 90 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.

A ten percent evaluation is warranted when extension of the 
forearm is limited to 45 degrees; a 20 percent evaluation is 
warranted when extension of the forearm of the major upper 
extremity is limited to 75 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207.

A 20 percent rating may be assigned under Code 5209 for 
disability equivalent to a joint fracture of the elbow, with 
marked cubitus varus or cubitus valgus deformity or with 
ununited fracture of the head of the radius.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5209.

Limitation of pronation of the forearm of the major upper 
extremity warrants a 20 percent evaluation if motion is lost 
beyond the last quarter of the arc and the hand does not 
approach full pronation; and a 30 percent evaluation requires 
that motion be lost beyond the middle of the arc.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5213.

Normal range of motion of the elbow for VA purposes is 
flexion from 0 to 145 degrees, with 0 degrees representing 
the arm held straight down to the side, and forearm pronation 
from 0 to 80 degrees and supination of 0 to 85 degrees.  
38 C.F.R. § 4.70, Plate I. 

Between August 1, 2001 and March 6, 2005, the right wrist 
disability was rated by the RO as noncompensably disabling.  
The February 2001 QTC examination report shows that the 
veteran had no limitation of motion.  There was no weakness, 
swelling, redness, heat, or pain.  Without evidence of pain 
or any functional impairment, a compensable evaluation is not 
warranted for this period even with consideration of DeLuca.

Beginning March 7, 2005, the veteran was rated as 10 percent 
disabling.  The March 2005 and October 2005 VA examination 
reports show 145 degrees of flexion.  This is not indicative 
of sufficient restriction in right elbow flexion to warrant 
entitlement to a 20 percent rating under Diagnostic Code 
5206.  Similarly, the finding on the VA examinations in March 
2005 and October 2005 with respect to the ability to extend 
the right elbow to 0 degrees is not indicative of sufficient 
restriction to warrant entitlement to a 20 percent rating 
under Diagnostic Code 5207.  Additionally, given the 
veteran's current ability to flex and extend his right elbow 
as reported, entitlement to a 20 percent rating under the 
criteria of Diagnostic Code 5208 is also not in order.  

The October 2005 VA examination report showed pronation to 80 
degrees and supination to 85 degrees.  This limitation of 
motion does not provide for an evaluation greater than 10 
percent under Diagnostic Code 5213.  

Further, the schedule does not support an increased rating 
based on pain alone at this time.  The VA examinations 
indicated that there is no evidence of weakness, stiffness, 
swelling, heat, redness, instability, locking or limitation 
in motion on repetitive motion.  

The preponderance of the evidence is against the veteran's 
claim for a higher evaluation for the service-connected right 
elbow disability.


ORDER

A rating in excess of 20 percent for the left ankle 
disability, is denied.

A rating in excess of 0 percent for the right wrist 
disability is denied for the period from August 1, 2001 to 
March 6, 2005.

A rating in excess of 10 percent for the right wrist 
disability is denied for the period commencing March 7, 2005.

A rating in excess of 0 percent for the right elbow 
disability is denied for the period from August 1, 2001 to 
March 6, 2005.

A rating in excess of 10 percent for the right elbow 
disability is denied for the period commencing March 7, 2005.



____________________________________________
R.W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


